Citation Nr: 9924739	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Robert L. Murray, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1960. 

In a May 1997 decision, the Board of Veterans' Appeals 
(Board) denied service connection for tinnitus and held that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  In December 1998, counsel for the appellant 
and VA filed a "Joint Motion For Remand And To Stay Further 
Proceedings" pending a ruling on the motion.  An Order of 
the Court, dated December 11, 1998, granted the motion and 
vacated the May 13, 1997 Board decision with regard to the 
denial of the application to reopen a claim for service 
connection for a back disorder.  The Order also dismissed the 
issue of entitlement to service connection for tinnitus.  The 
case was remanded for further development in accordance with 
the Joint Motion for Remand, as adopted by the Order of the 
Court.

Subsequent to the May 1997 Board decision, the United States 
Court of Appeals for the Federal Circuit held in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), that the test for new 
and material evidence formulated by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) was invalid, and that, 
instead, the Secretary's regulatory definition contained in 
38 C.F.R. § 3.156(a) (1998) was controlling.  Hodge v. West, 
155 F.3d 1356, 1361-64.

The Court's Order and the Joint Motion for Remand directs the 
Board to apply the regulatory definition of new and material 
evidence as contained in 38 C.F.R. § 3.156(a) (1998).

In an April 22, 1999, letter, the Board wrote to the 
veteran's representative and inquired about whether he wished 
to represent the veteran before the Department of Veterans 
Affairs (VA).  The Board also informed the representative 
that, if he continued to represent the veteran, he had 30 
days from the date of the letter to provide any additional 
argument or evidence.  In May 1999, the representative 
indicated that he still represented the veteran, and provided 
documentation to that effect.  However, no additional 
argument and evidence was provided at that time, nor has any 
been provided subsequent to that time.  While the Board is 
cognizant of the recent rule announced by the Court in 
Kutscherousky v. West, 12 Vet. App. 369 (1999), regarding 
post-remand notice requirements, it appears from the 
attorney's response in May 1999 that the appellant has no 
further evidence or argument to submit.  Therefore, the Board 
will proceed with review of the veteran's claim.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
July 1962 Board decision on the basis that there was no 
aggravation of a preexisting back injury during service.

2.  The additional evidence since the July 1962 Board 
decision addresses the matter of a back disorder long after 
service, but that evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The decision of the Board in July 1962 denying the claim 
of service connection for a back disorder is final.  
38 U.S.C. § 4004 (1958) (now 38 U.S.C.A. § 7104 (West 1991)).

2.  New and material evidence has not been submitted since 
the July 1962 Board decision, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injuries 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991).  

Every veteran of peacetime service after December 31, 1946, 
should be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
 
If there is peacetime service after December 31, 1946, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Medical facts and principles may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).

The July 1962 Board decision is final.  38 U.S.C. § 4004 
(1958) (now 38 U.S.C.A. § 7104 (West 1991)).  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1105 
(1998).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  See Hodge, 155 F.3d 
at 1361-64; 38 C.F.R. § 3.156(a) (1998).

A lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Lay assertions of medical causation cannot be a basis to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In a July 1962 decision, the Board denied service connection 
for a back disorder on the basis that there was no 
aggravation of a preexisting back injury during service.  The 
evidence of record at that time consisted of service medical 
records, December 1961 private treatment records, a January 
1962 VA examination, and a transcript of an April 1962 
hearing.

Service medical records reveal that on entrance examination 
there were scars on the lower left back and the center back.  
In January 1959, the veteran complained of pain in the back.  
It was noted that the veteran had had an operation prior to 
service and that he had slipped on some ice, which caused a 
recurrence of pain.  Although it was noted that the diagnosis 
was undetermined, it was also noted the veteran may have had 
a possible strain of muscles in the back.  He was treated for 
his back injury again in late February 1959.  Again, the 
diagnosis was undetermined, but it was noted that there may 
have been a possible strain of muscles in the back.  In March 
1959, it was noted that the veteran had had a back injury 
when he was 3 years old and that the veteran had had 
stiffness in the back for several years.  The impression was 
a possible old back injury.  X-rays revealed a slight 
increase in dorsal angulation of the sacrum in relation to 
the fifth lumbar vertebral body that was contributing to some 
degree of the mechanical instability of the back.  Later that 
month, chronic lumbosacral strain was diagnosed, and the 
veteran was given a temporary profile.  In May 1959, it was 
noted that the veteran had begun experiencing back trouble in 
high school and that his back was aggravated during a skiing 
trip in high school.  Again, the diagnosis was chronic 
lumbosacral strain.  X-ray examination in May 1959 revealed 
Schmorl's nodes at T5, T6, and T7.  On separation 
examination, the spine was normal.

In December 1961, the veteran was hospitalized for back pain.  
It was noted that the veteran had a similar episode in 
service and that he had been asymptomatic since that episode.  
X-ray examination did not reveal any abnormality of the 
lumbar spine.  The impression from the initial X-ray 
examination of the thoracic spine was that a minimal 
compression fracture of the superior portion of T7 could not 
be ruled out.  The impression from the second X-ray 
examination of the thoracic spine was a moderate wedging of 
T7 that was apparently the result of degenerative disease.  
The discharge diagnosis was acute back strain of the dorsal 
and lumbar spine.

On January 1962 VA examination, the veteran had a full range 
of motion in all joints in all directions.  There was no 
lumbar muscle spasm.  X-ray examination revealed that the 
alignment of the lumbar spine was satisfactory and that no 
significant abnormalities were demonstrated.  X-ray 
examination of the thoracic spine revealed several Schmorl's 
nodes, but no other significant abnormalities.  No general 
organic pathologies were found.  The examiner noted that 
there was no objective evidence of a current back disorder.

At an April 1962 hearing, the veteran testified about the 
history of his back disorder.

The evidence that will be taken into account in determining 
whether there is a basis for reopening the claim is the 
evidence added to the record since July 1962 because that was 
when the claim was last finally denied.  Evans v. Brown, 9 
Vet. App. 273 (1996).  The evidence received since July 1962 
includes private medical records from February 1985 to June 
1992, a March 1993 statement of the veteran, a March 1993 
Social Security Administration (SSA) determination on 
disability benefits, a December 1993 statement of the 
veteran, a January 1995 statement of the veteran, a January 
1995 VA Form 9, a September 1996 statement of the veteran, a 
February 1997 statement of the veteran, and a transcript of a 
February 1997 hearing.  

In February 1985, the veteran was in a car accident and 
treated for pain in the lower back.  There was some 
tenderness in the mid-area of the lumbosacral spine.  
However, there were no deformities in the lumbosacral spine.  
X-rays of the lumbar spine revealed an exaggeration of the 
lumbosacral curvature with no evidence of a fracture.  The x-
rays were considered normal.  The diagnosis was multiple 
contusions.  In March 1988, the veteran was again treated for 
low back pain.  The private doctor documented the veteran's 
medical history from the date of the car accident to the 
present.  The veteran had tenderness extending from L3 to S1.  
He complained of pain on flexion.  The private doctor noted 
that the veteran had some residual impairment from the injury 
to the lumbosacral spine and that he probably had a disc 
injury.  

In July 1991, the veteran injured his back by picking up a 
large book.  The initial assessment was lumbosacral strain.  
Later that month, the assessment was lumbosacral strain and 
right sciatica.  From July 1991 to June 1992, the veteran was 
treated for back strain and sciatica.  In August 1991, it was 
noted that the veteran's low back condition was consistent 
with a herniated disc between L4 and L5 and that the veteran 
had had a herniated disc in the past.  In December 1991, it 
was noted that the veteran had had the same or similar 
condition in 1985 when he had a car accident, which resulted 
in an L5-S1 bulge.  In June 1992, the diagnoses were back 
strain, sciatica, and radiculopathy.

In a March 1993 statement, the veteran reported that he had 
had constant back pain since December 1958.

In a March 1993 decision, the SSA granted Social Security 
disability benefits for the veteran on the basis of chronic 
low back strain with radiculopathy.  The SSA decision noted 
that the veteran had injured his back twice, once in 1985 
during a car accident and again in July 1991.

In a December 1993 statement, the veteran noted that he had a 
back injury in January 1959 and that he was treated for it 
until May 1959.  In a January 1995 statement, the veteran 
indicated that in June 1959 his prior back injury had been 
permanently aggravated.  In his January 1995 VA Form 9, the 
veteran asserted that his current back disorder was incurred 
in or aggravated by active service.  In a September 1996 
statement, the veteran reported that he had extreme back 
problems and pain in service.  In a February 1997 statement, 
the veteran asserted that X-rays from service showed pitting 
of the dorsal vertebra, which were the result of carrying a 
machine gun.

In a February 1997 hearing held at the RO before a traveling 
member of the Board, the veteran testified that the service 
medical records, including X-rays, show that his back 
disorder was aggravated during service.  Hearing Transcript 
(T.) 6, 16-17.

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  Consequently, to reopen his 
claim, the veteran needs to present evidence showing that his 
preexisting back disorder was aggravated during service.

The private medical records and the SSA determination are 
new, but not material.  These documents establish that the 
veteran has a current back disorder.  However, they are not 
material because they do not show that the preexisting back 
disorder underwent an increase in severity during active 
service.  The private medical records in February 1985 and 
March 1988 pertain to treatment of a back injury resulting 
from a February 1985 car accident.  Likewise, the private 
medical records from July 1991 to June 1992 pertain to 
treatment of a post-service back injury resulting from 
picking up a book in July 1991.  In sum, none of these 
medical records shows aggravation of the veteran's 
preexisting back disorder during service.  In addition, the 
SSA records simply note that the veteran has a current back 
disorder and that he had post-service back injuries.

Moreover, the veteran's various statements and his testimony 
at his hearing are not new and material evidence.  As a lay 
person, the veteran is competent to report his symptoms 
during and after service; however, he is not qualified to 
express a competent opinion as to whether his preexisting 
back disorder was aggravated by service.  See Espiritu, 
2 Vet. App. at 494-95.  In other words, his assertions are 
not competent or probative evidence regarding aggravation of 
his preexisting back disorder and, thus, are not material.  
See Moray, 5 Vet. App. at 214.

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran 
has presented new and material evidence to reopen his claim 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In adjudicating the claim on the merits, the RO accorded the 
veteran greater consideration than his claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder and the 
appeal is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

